DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 recites the limitation "the segmentation model" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. 
 	Claim 9 recites the limitation "the segmentation model" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
 	Claim 17 recites the limitation "the segmentation model" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
 Claims 2-8, 10-16, and 18-20 are also rejected based on their dependency of the defected parent claims 1, 9, and 17 above.

The prior art does not appear to teach or make obvious the subject matter of the claims. 
However, the 35 U.S.C. 112(b) rejection must be overcome.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1, 9, and 17, the closest prior art does not teach or suggest the claimed invention having “training a fully supervised segmentation model using a labelled image dataset containing images for a disease at a predefined set of contrast phases or modalities, allow the segmentation model to segment images at the predefined set of contrast phases or modalities; finetuning the fully supervised segmentation model through co-heterogenous training and adversarial domain adaptation (ADA) using an unlabelled image dataset containing clinical multi-phase or multi-modality image data, to allow the segmentation model to segment images at contrast phases or modalities other than the predefined set of contrast phases or modalities; and further finetuning the fully supervised segmentation model using domain-specific pseudo labelling to identify pathological regions missed by the segmentation model”, and a combination of other limitations thereof as recited in the claims.
 	Regarding dependent claims 2-8, 10-16, and 18-20, the claims have been found allowable due to its dependencies to claims 1, 9, and 17 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665